ORDER

PER CURIAM.
Clifton Davis appeals his convictions by a jury for second degree burglary and stealing. He contends the trial court erred in failing to intervene sua sponte in closing argument to prevent the prosecution from referring to facts which he contends were not in evidence. Having carefully considered the contentions on appeal, we conclude the judgments should be affirmed. A published opinion would lack precedential value. A memorandum as to the reasons for our decision has been furnished to the parties. Rule 30.25(b).